                      IN TIIB UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION


NAZAR ABDULMAJEED ALI,                       )
                                            .)
                             Plaintiff,      )
                                             )
                 ~                          .)              No. 5:20-CV-638-D
                                             )
WORLDWIDE LANGUAGE                          )
RESOURCES, LLC,                             .)
                                             )
                             Defendant.     .)


ABDULAMEERKAREEMWALY,                       .)
                                                )
                             Plaintiff,         )
                                                )
                 v.                             )          No. 5:20-CV-644-D
                                             )
WORLDWIDE LANGUAGE                          .)
RESOURCES, LLC,                             ·)
                                             )
                             Defendant.      )

                                            ORDER
       This court has reviewed each complaint in light of the governing standard. See Fed. R. Civ.
                                            '
P. 12(b)(6). Defendant's motion to dismiss each complaint is DENIED. Whether any claims will

survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This~ day of May 2021 ..



                                                      J     SC.DEVERill
                                                      United States District Judge
